DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

It was discussed with Jun-Hwa Jeong that an examiner’s amendment would be need to correct an issue with claim 1 so a Notice of Allowance could be mailed out and Applicant approved the Examiner’s amendment.  The application has been amended as follows: 

1. (Currently Amended) A centralized scheduling method comprising: 
generating a round-robin-pointer (RRP) sequence matrix using a non-real-time traffic matrix formed through traffic monitoring; 
generating a transportation-request (TR) Boolean matrix using a real-time traffic matrix formed based on the RRP sequence matrix; 
setting a pointer of an input arbiter and a pointer of an output arbiter corresponding to the TR Boolean matrix using a round-robin scheme; 
determining, based on the pointer of the input arbiter and the pointer of the output arbiter, whether an input arbiter matches an output arbiter in accordance with a messaging cycle; and 


Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 5/27/2020 and 9/02/2021 have been entered and considered by the examiner.  

The closest prior art is shown below.
Han (US 2018/0262437 IDS submitted by Applicant) teaches scheduling method for switching including receiving an allocation request for a time slot from input nodes to which the time slot is not allocated (Abstract). Han further teaches the use of input and output arbiters and the use of round robin scheduling based on transmission priorities (Fig. 1 and paras. 13-17), but he does not show the generation of a RRP sequence matrix based on using non-real-time/historical traffic based on the monitored traffic, using this matrix to generate a TR Boolean matrix of the real-time traffic, setting pointer values for the input and output arbiter corresponding to the TR Boolean matrix using a round-robin scheme, and determining if the pointers match based on the pointers obtained from the round-robin of the TR matrix and the messaging cycle.

Jun (US 2005/0152352) teaches high speed and high capacity switching apparatus (Abstract). Jun further teaches input and output queues/arbiters using a backlog weighted round robin to determine the scheduling (Paras. 14-15), but he does not show 

Hamdi (US 2014/0064269) teaches employing multi-stage multi-layer switches for packet switching using fully shared buffers with a scalable switch fabric (Abstract). Hamdi further teaches using input and output buffers along with scheduling based on a dual round-robin matching algorithm, but he does not show the generation of a RRP sequence matrix based on using non-real-time/historical traffic based on the monitored traffic, using this matrix to generate a TR Boolean matrix of the real-time traffic, setting pointer values for the input and output arbiter corresponding to the TR Boolean matrix using a round-robin scheme, and determining if the pointers match based on the pointers obtained from the round-robin of the TR matrix and the messaging cycle.

Ramamurthy (US 2003/0227926) teaches packets are transferred from input ports to output ports through a switch by storing the cells at each input port in class-specific virtual output queues (VOQ) within sets of VOQs associated with output ports, and providing credits to VOQs according to class-associated guaranteed bandwidths (Abstract). Ramamurthy further teaches input and output ports with a load balancer distributing requests in a round-robin manner, but he does not show the generation of a 

Abts (US 8705368) teaches probabilistic arbitration is combined with distance-based weights to achieve equality of service in interconnection networks (Abstract). Abts further teaches an arbiter configured to perform distance-based arbitration on the received data packets to determine an order for routing the received data packets to respective subsequent nodes in the interconnection network, but he does not show the generation of a RRP sequence matrix based on using non-real-time/historical traffic based on the monitored traffic, using this matrix to generate a TR Boolean matrix of the real-time traffic, setting pointer values for the input and output arbiter corresponding to the TR Boolean matrix using a round-robin scheme, and determining if the pointers match based on the pointers obtained from the round-robin of the TR matrix and the messaging cycle.

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
A search has been performed and Applicants claims filed on 5/27/2020 have been fully considered, and along with the above examiner’s amendment, have 
These limitations, in combination with the remaining limitations of claims 1 and 9, are not taught nor suggested by the prior art of record. Claims 2-8 and 10-16 depend from allowed claims and are therefore allowed for the same reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT KRUEGER whose telephone number is (303)297-4238.  The examiner can normally be reached on M-F 8:00-5:00 MT.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENT KRUEGER/Primary Examiner, Art Unit 2474